UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1une 30, 2009 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-25286 CASCADE FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Washington 91-1661954 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2828 Colby Avenue Everett, Washington 98201 (Address of principal executive offices) (Zip Code) (425) 339-5500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a “large accelerated filer”, an “accelerated filer”, a “non-accelerated filer”, or a “smaller reporting company”. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer ¨Accelerated Filer þNon-Accelerated Filer ¨Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of July 31, 2009 Common Stock ($.01 par value) 12,110,434 1 CASCADE FINANCIAL CORPORATION FORM 10-Q For the Quarter Ended June 30, 2009 INDEX PAGE PART I — Financial Information: Item 1 — Financial Statements: — Condensed Consolidated Balance Sheets 3 — Condensed Consolidated Statements of Operations 4 — Consolidated Statements of Comprehensive (Loss) Income 5 — Condensed Consolidated Statements of Cash Flows 6 — Notes to Condensed Consolidated Financial Statements 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 40 Item 4 — Controls and Procedures 41 PART II — Other Information: Item 1 — Legal Proceedings 41 Item 1A — Risk Factors 41 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3 — Defaults Upon Senior Securities 42 Item 4 — Submission of Matters to a Vote of Security Holders 42 Item 5 — Other Information 43 Item 6 — Exhibits 43 Signatures 44 2 PART I –– FINANCIAL INFORMATION Item 1 – Financial Statements CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (Dollars in thousands, except share and per share amounts) June 30, December 31, 2009 2008 ASSETS Cash on hand and in banks $ 13,976 $ 11,859 Interest-earning deposits in other institutions 26,403 10,907 Fed funds sold - 30,700 Securities available-for-sale, fair value 227,924 123,678 Federal Home Loan Bank (FHLB) stock 11,920 11,920 Securities held-to-maturity, amortized cost 38,243 120,594 Loans, net of allowance for loan losses and deferred loan fees 1,199,026 1,238,733 Goodwill 12,885 24,585 Core deposit intangible, net 423 493 Premises and equipment, net 15,319 15,463 Cash surrender value of bank-owned life insurance (BOLI) 24,052 23,638 Current tax asset 11,768 - Deferred tax asset 7,167 9,828 Real estate owned (REO) 7,872 1,446 Accrued interest receivable and other assets 13,718 13,475 TOTAL ASSETS $ 1,610,696 $ 1,637,319 LIABILITIES Deposits $ 1,001,296 $ 1,006,782 FHLB advances 239,000 249,000 Securities sold under agreements to repurchase 146,600 146,390 Federal Reserve Bank (FRB) TAF borrowing 60,000 40,000 Junior subordinated debentures payable 15,465 15,465 Junior subordinated debentures payable, fair value 8,708 10,510 Advance payments by borrowers for taxes and insurance 448 515 Dividends payable 244 759 Accrued interest payable, expenses and other liabilities 6,615 7,776 TOTAL LIABILITIES 1,478,376 1,477,197 STOCKHOLDERS’ EQUITY Preferred stock, no par value, authorized 38,970 shares; Series A (liquidation preference $1,000 per share); issued and outstanding 38,970 at June 30, 2009, and December 31, 2008 36,826 36,616 Preferred stock, $.01 par value, authorized 500,000 shares; no shares issued or outstanding - - Common stock, $.01 par value, authorized 25,000,000 shares; issued and outstanding 12,110,434 shares at June 30, 2009, and 12,071,032 shares at December 31, 2008 121 121 Additional paid-in capital 40,933 40,781 Retained earnings, substantially restricted 53,430 80,875 Warrants issued to US Treasury 2,389 2,389 Accumulated other comprehensive loss, net of tax (1,379 ) (660 ) TOTAL STOCKHOLDERS’ EQUITY 132,320 160,122 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,610,696 $ 1,637,319 See notes to condensed consolidated financial statements 3 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands except share and per share amounts) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Interest income: Loans $ 17,333 $ 19,038 $ 35,548 $ 38,346 Securities available-for-sale 2,198 1,680 4,074 3,206 FHLB dividends - 42 - 72 Securities held-to-maturity 674 1,991 1,984 4,075 Interest-earning deposits 10 42 20 108 Total interest income 20,215 22,793 41,626 45,807 Interest expense: Deposits 3,979 6,591 8,935 14,557 FHLB advances 2,684 2,725 5,340 5,465 Securities sold under agreements to repurchase 2,160 1,387 4,261 2,651 Federal Reserve Bank borrowings 39 115 87 154 Junior subordinated debentures 530 530 1,060 1,060 Total interest expense 9,392 11,348 19,683 23,887 Net interest income 10,823 11,445 21,943 21,920 Provision for loan losses 18,300 1,200 32,175 3,590 Net interest (loss) income after provision for loan losses (7,477 ) 10,245 (10,232 ) 18,330 Other income: Checking fees 1,270 1,277 2,382 2,312 Service fees 286 313 535 545 Increase in cash surrender value of BOLI 208 259 448 519 Net gain on sales/calls of securities available-for-sale 198 13 198 371 Net gain on calls of securities held-to-maturity 28 6 146 112 Net gain on fair value of financial instruments 12 193 1,802 498 Other 218 156 374 314 Total other income 2,220 2,217 5,885 4,671 Other expenses: Compensation and employee benefits 3,587 3,609 7,195 7,250 Occupancy 1,062 988 2,112 1,940 Marketing 326 325 576 562 FDIC insurance and WPDPC assessment 1,241 174 2,000 200 Loss on REO 1,225 - 1,279 - REO expense 356 12 365 12 Other than temporary impairment (OTTI) on investments - - 858 - Other 2,198 2,143 4,237 4,222 Other expenses excluding goodwill impairment 9,995 7,251 18,622 14,186 Goodwill impairment 11,700 - 11,700 - Total other expenses 21,695 7,251 30,322 14,186 (Loss) income before (benefit) provision for federal income taxes (26,952 ) 5,211 (34,669 ) 8,815 (Benefit) provision for federal income taxes (5,552 ) 1,577 (8,452 ) 2,567 Net (loss) income (21,400 ) 3,634 (26,217 ) 6,248 Dividends/preferred stock 487 - 969 - Net (loss) income available for common stockholders $ (21,887 ) $ 3,634 $ (27,186 ) $ 6,248 See notes to condensed consolidated financial statements 4 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands except share and per share amounts) Three months ended June 30, Six months ended June 30, 2009 2008 2009 2008 Net (loss) income per common share, basic $ (1.81 ) $ 0.30 $ (2.25 ) $ 0.52 Weighted average number of shares outstanding, basic 12,110,434 12,047,927 12,104,805 12,041,001 Net (loss) income per share, diluted $ (1.81 ) $ 0.30 $ (2.25 ) $ 0.51 Weighted average number of shares outstanding, diluted 12,110,434 12,162,848 12,104,805 12,185,563 Dividends declared per share $ 0.000 $ 0.000 $ 0.010 $ 0.090 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (unaudited) Three months ended Six months ended (Dollars in thousands) June 30, June 30, 2009 2008 2009 2008 Net (Loss) Income $ (21,400 ) $ 3,634 $ (26,217 ) $ 6,248 Unrealized (loss) gain on securities available-for-sale, net of tax (benefit) expense of $(1,139) and $(960) for the three months ended June 30, 2009, and 2008, respectively, and $(456) and $(1,186) for the six months ended June 30, 2009, and 2008, respectively. (2,114 ) (1,782 ) (848 ) (2,203 ) Reclassification adjustment for gains on securities included in net income, net of tax provision of $69 and $5 for the three months ended June 30, 2009, and 2008, respectively, and $69 and $130 for the six months ended June 30, 2009, and 2008, respectively. 129 8 129 241 Comprehensive (loss) income $ (23,385 ) $ 1,860 $ (26,936 ) $ 4,286 See notes to condensed consolidated financial statements 5 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (Dollars in thousands) 2009 2008 Cash flows from operating activities: Net (loss) income $ (26,217 ) $ 6,248 Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization of premises and equipment 1,135 1,020 Provision for loans losses 32,175 3,590 REO write-downs 1,122 - Goodwill impairment 11,700 - Increase in cash surrender value of BOLI (414 ) (475 ) Amortization of retained servicing rights 15 21 Amortization of core deposit intangible 70 70 Deferred federal income taxes 3,049 (385 ) Deferred loan fees, net of amortization (142 ) (252 ) Gain on sale of loans (138 ) (37 ) Stock-based compensation 93 101 Excess tax benefit from stock-based payments (4 ) (30 ) Net gain on fair value of financial instruments (1,802 ) (498 ) Gain on sales/calls of securities available-for-sale (198 ) (371 ) Gain on calls of securities held-to-maturity (146 ) (112 ) Net loss on sale of REO 157 - Net decrease (increase) in accrued interest receivable and other assets (12,348 ) 376 Net decrease in accrued interest payable, expenses and other liabilities (568 ) (1,490 ) Other than temporary impairment on investments 858 - Net cash provided by operating activities 8,397 7,776 Cash flows from investing activities: Loans originated, net of principal repayments (1,266 ) (88,646 ) Net purchases of securities available-for-sale (223,788 ) (123,896 ) Proceeds from sales/calls of securities available-for-sale 108,140 78,851 Principal repayments on securities available-for-sale 9,636 1,627 Net purchases of securities held-to-maturity - (77,766 ) Proceeds from calls of securities held-to-maturity 79,600 77,050 Principal repayments on securities held-to-maturity 2,897 1,001 Purchases of premises and equipment (993 ) (2,636 ) Proceeds from sales/retirements of premises and equipment 2 - Proceeds from sales/retirements of REO 1,686 - Net change in investment in Community Reinvestment Act (CRA) – low income housing (585 ) 215 Net cash used in investing activities (24,671 ) (134,200 ) Subtotal, carried forward $ (16,274 ) $ (126,424 ) See notes to condensed consolidated financial statements 6 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Six Months Ended June 30, (Dollars in thousands) 2009 2008 Subtotal, brought forward $ (16,274 ) $ (126,424 ) Cash flows from financing activities: Proceeds from issuance of common stock 132 221 Dividends paid (1,606 ) (2,166 ) Excess tax benefits from stock-based payments 4 30 Net (decrease) increase in deposits (5,486 ) 85,665 Net (decrease) increase in FHLB advances (10,000 ) 19,000 Net increase in securities sold under agreements to repurchase 210 16 Net increase in Federal Reserve TAF borrowing 20,000 25,000 Net decrease in advance payments by borrowers for taxes and insurance (67 ) (101 ) Net cash provided by financing activities 3,187 127,665 Net (decrease) increase in cash and cash equivalents (13,087 ) 1,241 Cash and cash equivalents at beginning of period 53,466 14,530 Cash and cash equivalents at end of period $ 40,379 $ 15,771 Supplemental disclosures of cash flow information—cash paid during the period for: Interest $ 20,819 $ 28,564 Federal income taxes 50 2,800 Supplemental schedule of non-cash investing activities: Change in unrealized gain on securities available-for-sale, net of tax (719 ) (1,962 ) Dividends declared – Common stock 121 1,084 Dividends declared – Preferred stock 969 - Loans transferred to REO and other repossessed assets 9,384 179 See notes to condensed consolidated financial statements 7 CASCADE FINANCIAL CORPORATION AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2009 (unaudited) 1. Presentation of Financial Information The accompanying financial information is unaudited and has been prepared from the consolidated financial statements of Cascade Financial Corporation (the “Corporation”), and its operating subsidiary, Cascade Bank (the “Bank” or “Cascade”). All significant intercompany balances have been eliminated in the consolidation. In the opinion of management, the financial information reflects all adjustments (consisting of normal recurring adjustments) necessary for a fair presentation of the financial condition, results of operations, and cash flows of the Corporation pursuant to the requirements of the SEC for interim reporting. Operating results for the six months ended June 30, 2009, are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. Certain information and footnote disclosures included in the Corporation’s financial statements for the year ended December 31, 2008, have been condensed or omitted from this report. Accordingly, these statements should be read in conjunction with the financial statements and notes thereto included in the Corporation’s December 31, 2008 Annual Report on Form 10-K. In preparing these financial statements, the Corporation has evaluated events and transactions for potential recognition or disclosure through August7, 2009, the date the financial statements were issued. In management’s opinion, all accounting adjustments necessary to accurately reflect the financial position and results of operations on the accompanying financial statements have been made. These adjustments include normal and recurring accruals considered necessary for a fair and accurate presentation. The results for interim periods are not necessarily indicative of results for the full year or any other interim period. 2. Commitments and Contingencies In the normal course of business there are various commitments to fund loans to meet the financing needs of our customers. Management does not anticipate any material loss as a result of these commitments. Periodically there have been various claims and lawsuits against the Corporation or the Bank, such as claims to enforce liens, claims involving the origination of real property loans and other issues incidental to the Corporation’s and the Bank’s business. In the opinion of management, no material loss is expected from any such pending lawsuits. 3. Recently Issued Accounting Standards In April 2009, the FASB issued FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. This FSP provides additional guidance for estimating fair value in accordance with SFAS No.157, Fair Value Measurements, when the volume and level of activity for the asset or liability have decreased significantly. FSP FAS 157-4 also provides guidance on identifying circumstances that indicate a transaction is not 8 orderly.
